Name: Commission Regulation (EC) No 609/1999 of 19 March 1999 laying down detailed rules for granting aid to hop producers
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R0609Commission Regulation (EC) No 609/1999 of 19 March 1999 laying down detailed rules for granting aid to hop producers Official Journal L 075 , 20/03/1999 P. 0020 - 0023COMMISSION REGULATION (EC) No 609/1999 of 19 March 1999 laying down detailed rules for granting aid to hop producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (1), as last amended by Regulation (EC) No 1554/97 (2), and in particular Article 13(4) thereof,Having regard to Council Regulation (EC) No 1098/98 of 25 May 1998 introducing special temporary measures for hops (3), and in particular Article 3 thereof,Whereas Commission Regulation (EEC) No 1350/72 of 28 June 1972 on rules for granting aid to hop producers (4), as last amended by Regulation (EC) No 1136/98 (5), has been substantially amended on several occasions; whereas since further amendments are to be made, it should be recast in the interests of clarity;Whereas Article 3 of Council Regulation (EEC) No 1037/72 of 18 May 1972 laying down general rules for granting and financing aid for hop producers (6), as amended by Regulation (EEC) No 1604/91 (7), provides for the introduction by the Member States of a system of declarations and registration of areas planted; whereas, with a view to ensuring that the systems in the various Member States are in conformity, the particulars to be shown in producers' declarations must be specified;Whereas Regulation (EC) No 1098/98 provides for compensation to be granted for the years 1998 to 2002 in respect of areas where temporary resting and/or grubbing-up measures are applied; whereas such areas should therefore be declared in the same way as areas planted;Whereas areas planted must be declared no later than 31 May of the year of harvest; whereas this poses problems in the United Kingdom because of developments in production methods, whereby plants propagated from cuttings can be harvested in the same year as planting; whereas planting finishes in June and not in May; whereas the harvesting of hops propagated by this method involves only a small percentage of the total area under hops in the United Kingdom; whereas care should nevertheless be taken to prevent discrimination against producers applying that method and losing the aid as a result; whereas, to that end, provision should be made for a derogation for the United Kingdom, involving fixing the deadline for declaring areas at 30 June of the year of harvest;Whereas methods for determining areas under hops can vary from region to region; whereas the concept of 'area planted` should therefore be defined at Community level to ensure that the areas on which production aid is payable are calculated in the same way;Whereas caution must increasingly be exercised in the administration of pesticides and growers should accordingly be able to spray the outer rows of hopfields towards the inside of plantations in order to avoid affecting other crops; whereas allowance should accordingly be made for an extra strip of land along each side of hopfields; whereas hop-growing is easier if the length of the two headlands located at the ends of the hop rows and needed for manoeuvring agricultural machinery are set at eight metres, since the machines used nowadays are longer and require more manoeuvring space;Whereas the aid should be payable on hop cones only and not on whole young plants grown in nurseries;Whereas aid payments should also be subject to conditions ensuring that only producers who have properly tended and harvested their hops are eligible;Whereas an effective system for ensuring that the aid is justified and no duplicate payments are made should be introduced along the lines of the system provided for in Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (8), as last amended by Regulation (EC) No 820/97 (9), and Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes (10), as last amended by Regulation (EC) No 1678/98 (11); whereas on-the-spot checks should be carried out on a significant sample of applications;Whereas the Commission must know the names and addresses of the bodies responsible for registering areas and the measures adopted by the Member States for the application of the system of aid for hop producers;Whereas in certain cases the aid may be granted directly to recognised producer groups and associations thereof; whereas in such cases provision should be made for the Commission to be informed either about the way the aid is managed or how the aid is used to achieve various aims of recognised producer groups;Whereas, under the new common organisation of the market in hops, 31 December is the most appropriate deadline for the Member States to provide information on the management of the aid by producer groups;Whereas it is necessary to ensure that the areas declared are correct; whereas provisions should be adopted to prevent and impose effective penalties on irregularities and fraud which are graduated in accordance with the gravity of the irregularity;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1 1. By 31 May - and, in the United Kingdom, 30 June - of the year of harvest, hop producers shall lodge declarations of areas planted and of areas subject to special temporary resting and/or grubbing-up measures as provided for in Regulation (EC) No 1098/98.2. Declarations shall include at least:(a) the name and address of the declarant;(b) for each variety or experimental strain:(i) the area planted or covered by special resting and/or grubbing-up measures,(ii) the land-register reference of the area or the reference under the integrated administration and control system provided for in Regulation (EC) No 3887/92; where no such references exist for the area concerned, equivalent official identification and, where necessary, further details enabling the variety or experimental strain to be located;(c) the name of the recognised producer group where the declarant is a member of such a group for the purposes of hop production.3. 'Area planted` shall mean:(a) without prejudice to the terms of point (b), the parcel bounded by a line joining the outer stays of the poles; where there are hop plants on that line, an additional strip of a width corresponding to the average width of an alleyway within that parcel shall be added to each side of that area; the additional strip must not form part of a public right of way;(b) the two headlands at the ends of the hop rows that are needed for manoeuvring agricultural machinery, provided that the length of neither headland exceeds eight metres and they do not form part of a public right of way.Article 2 1. Aid applications and, in Member States which decide to apply temporary resting measures, applications for compensation in accordance with Article 2 of Regulation (EC) No 1098/98 shall be submitted by the individual producers or, on their behalf, by their producer groups, within a time limit fixed by the Member State which shall be no later than 31 October of the year of harvest. In the event of definitive grubbing-up, applications for compensation shall be submitted not later than 31 October of the first year in which the scheme is applied.2. The aid shall be granted only on registered areas referred to in Article 1(3)(a) which, for the harvest in question:(a) have been planted at a uniform density of at least 1 500 plants per hectare in the case of double stringing/wiring, or 2 000 plants per hectare in the case of single stringing/wiring;(b) have been declared in accordance with Article 1;(c) have undergone normal tending and harvesting operations; young hop plants grown chiefly as nursery products shall be excluded.Compensation shall be granted only on registered areas which:(a) have been declared in accordance with Article 1 for the harvest in question;(b) were in production in 1997 and have been the subject of special resting and/or grubbing-up measures.Article 3 1. Applications for aid or compensation shall include at least the information referred to in Article 1(2) in respect of the areas covered by the application and, in the case of areas as referred to in Article 2(2), first paragraph, a declaration to the effect that the crops on those areas have been harvested.2. The Member States may provide that applications for aid or compensation can comprise a duplicate of the declaration in accordance with Article 1, with a declaration added to the effect that the crops on the areas covered by the application have been harvested.Article 4 Administrative and on-the-spot checks shall be carried out to verify compliance with the conditions for granting the aid and compensation.The administrative checks shall also entail cross-checking parcels declared as under hops against the database provided for in Article 2 of Regulation (EEC) No 3508/92.On-the-spot checks shall be carried out after a risk analysis and shall cover a significant sample of declarations and applications amounting to at least 5 % of the declarations of areas and 5 % of applications for aid or compensation.Article 5 1. Each Member State shall notify the Commission of the names and addresses of the bodies designated in accordance with the second subparagraph of Article 13(1) of Regulation (EEC) No 1696/71 and of the measures it has taken to apply the system of aid and compensation for hop producers.2. Each year the Member States shall send the Commission all relevant information in respect of recognised producer groups established in their territory, covering the way in which those groups have managed the aid and the compensation paid to them and, where appropriate, details of measures they have taken in accordance with Article 7(1)(e) of Regulation (EEC) No 1696/71. That information shall be forwarded by 31 December of the year following the year of the harvest in question.Article 6 1. Where the area determined is found to be greater than the area declared, aid or compensation shall be calculated on the basis of the area declared.2. Where the area declared is found to exceed the area determined, aid and compensation shall be calculated on the basis of the area determined during the inspection. However, except in cases of force majeure, the area determined shall be reduced by twice the difference from the area declared where that difference is more than 3 % or two hectares but is not more than 20 % of the area as determined.Where the difference from the area declared is more than 20 % of the area determined, no area-linked aid or compensation shall be granted.The reductions shall not be made where growers can prove that in their declaration they have made correct use of information accepted by the competent authority.3. In the event of an incorrect declaration made as a result of serious negligence, the grower in question shall not qualify under the system of aid and compensation in respect of the harvest in question.In the event of an incorrect declaration made deliberately, the grower in question shall not qualify under the system of aid and compensation in respect of the harvest in question and the following harvest.Article 7 The following provisions of Regulation (EEC) No 3887/92 shall apply mutatis mutandis:(a) the second subparagraph of Article 6(3), where significant irregularities are discovered in a region or a part of a region;(b) the first subparagraph of Article 8(1), where declarations of areas and/or applications for aid or compensation are submitted late;(c) Article 11 as regards cases of force majeure;(d) Article 12 as regards inspection visit reports;(e) Article 13 as regards cases where on-the-spot checks cannot be made;(f) Article 14 as regards wrong payments.Article 8 Regulation (EEC) No 1350/72 is repealed.References to the repealed Regulation shall be construed as references to this Regulation.Article 9 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 175, 4. 8. 1971, p. 1.(2) OJ L 208, 2. 8. 1997, p. 1.(3) OJ L 157, 30. 5. 1998, p. 7.(4) OJ L 148, 30. 6. 1972, p. 11.(5) OJ L 157, 30. 5. 1998, p. 104.(6) OJ L 118, 20. 5. 1972, p. 19.(7) OJ L 149, 14. 6. 1991, p. 13.(8) OJ L 355, 5. 12. 1992, p. 1.(9) OJ L 117, 7. 5. 1997, p. 1.(10) OJ L 391, 31. 12. 1992, p. 36.(11) OJ L 212, 30. 7. 1998, p. 23.